IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                     August 17, 2016 Session

                                         IN RE: DEVIN B.

                 Direct Appeal from the Juvenile Court for Shelby County
                          No. X4036     Dan H. Michael, Judge


                  No. W2016-00121-COA-R3-JV – Filed August 25, 2016


This is an appeal of an order dismissing Father‟s petition to enroll judgment in Tennessee
and motion to modify a parenting plan due to a lack of subject matter jurisdiction. The
juvenile court found that Tennessee was not the Child‟s home state, pursuant to the
Uniform Child Custody Enforcement Act, on the day of the proceeding or within the six
months prior to Father‟s filing his petition. We affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed
                                    and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which ARNOLD B. GOLDIN
and KENNY ARMSTRONG, JJ., joined.

Terrell Lee Tooten, Memphis, Tennessee, for the appellant, Tracey B.

Laurie Winstead Hall, Memphis, Tennessee, for the appellee, Chelsea L.

Autumn Blaise Chastain, Memphis, Tennessee, Guardian ad Litem.

                                               OPINION

                                     Background & Procedure

       The parties, Tracey B. (“Father”) and Chelsea L. (“Mother”) are the parents of the
child, Devin B. (“the Child”),1 who was born on September 24, 2005 in Memphis,
Tennessee, out of wedlock. Shortly after the Child was born, the parties moved to Texas
1
 In cases involving a minor child, it is this Court‟s policy to redact names in order to protect the child‟s
identity. In this case, in order to preserve both clarity and the anonymity of the child, we will redact the
names of individuals sharing the child‟s surname and will refer to those individuals by their given name
and the first letter of their surname.
and lived together until they ended their romantic relationship. On March 1, 2010, a
Texas court entered an order adopting a permanent parenting plan and setting child
support.

        On August 26, 2011, Father filed a petition to enroll the Texas judgment in
juvenile court in Memphis, Tennessee, alleging that the Child had lived “the majority of
the time” in Tennessee for six months preceding the petition. That same day, Father also
filed a petition for emergency relief and to modify the parties‟ parenting schedule. After
a hearing, the juvenile court magistrate entered an order on May 30, 2012, enrolling the
Texas judgment in Tennessee, setting visitation, and naming Father primary custodian of
the Child. The order made no findings with reference to the Uniform Child Custody
Jurisdiction Enforcement Act2 (“UCCJEA”) or whether Tennessee was the Child‟s home
state for purposes of the UCCJEA.3

       Father then filed a petition to set child support on March 24, 2014. On June 19,
2014, Mother filed a motion to modify custody or, in the alternative, to modify visitation,
in the juvenile court in Memphis. In her petition, Mother asserted that a modification
was warranted based on a change of circumstances, specifically alleging that Father
refused to allow Mother to visit or communicate with the Child. In the following months,
the parties filed a flurry of motions with the court and against one another, none of which
are relevant to this appeal. On November 25, 2014, the juvenile court entered an order

2
 The UCCJEA is codified at Tennessee Code Annotated sections 36-6-201, et seq., and “governs
jurisdiction between Tennessee and other states over child custody proceedings.” Blake v. Blake, No.
M2014-01016-COA-R3-CV, 2015 WL 1510663 at *3 (Tenn. Ct. App. Mar. 30, 2015). The stated
purposes of the UCCJEA are to:

        (1) Avoid jurisdictional competition and conflict with courts of other states in matters of
        child custody which have in the past resulted in shifting of children from state to state
        with harmful effects on their well-being;
        (2) Promote cooperation with the courts of other states to the end that a custody decree is
        rendered in that state which can best decide the case in the interest of the child;
        (3) Discourage the use of the interstate system for continuing controversies over child
        custody;
        (4) Deter the abductions of children;
        (5) Avoid relitigation of custody decisions of other states in this state; and
        (6) Facilitate the enforcement of custody decrees of other states.

Tenn. Code Ann. § 36-6-202.
3
  “„Home state‟ means the state in which a child lived with a parent or a person acting as a parent for a
least six (6) consecutive months immediately before the commencement of a child custody proceeding.
In the case of a child less than six (6) months of age, „home state‟ means the state in which the child lived
from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned
persons is part of the period.” Tenn. Code Ann. § 36-6-205(7).
                                                       2
appointing a Guardian ad Litem, finding it necessary to obtain additional information
with respect to the parties‟ relationship with the Child and to minimize the litigation‟s
harm to the Child.

       The magistrate heard testimony from the parties on April 24, 2015. During the
hearing, the magistrate was made aware of documents dated September 26, 2011,
October 3, 2011 and October 31, 2011, after Father‟s petition to enroll judgment in
Tennessee, and signed by either Father or the Child‟s governess, Billie Johnson, or both,
stating the Child resided in Houston, Texas. When pressed for an explanation of why
Father would file a petition to enroll judgment in Tennessee in August 2011, stating that
the Child lived in Memphis and then sign documents stating the Child lived in Texas a
month later, Father‟s counsel suggested it was a matter of confusion over domicile and
temporary residence.

      However, the magistrate was then directed to an e-mail Father sent to Mother
dated August 18, 2011, in which Father stated his then-current address was in Texas. On
examination by the magistrate, Father confirmed the accuracy of the e-mail, which then
prompted the following exchange:

      THE COURT: August 2011, the child lived [in Memphis]? Remember,
      you‟re under oath.
      THE WITNESS: Yeah, I know that.
      THE COURT: Okay. Is the answer yes?
      THE WITNESS: I haven‟t given you my answer yet. Give me a minute.
      Yeah, I‟m going to give you the truth. You‟re saying –
      THE COURT: In August, did he live in Memphis?
      THE WITNESS: Yes, he was in Memphis.
      THE COURT: Did he live in Memphis?
      THE WITNESS: Yes, he lived in – we were back and forth.
      THE COURT: In July, did he live in Memphis?
      THE WITNESS: We were living in Memphis in July, going back and forth.
      THE COURT: In June, did he live in Memphis?
      THE WITNESS: We were in Memphis, going back and forth.
      THE COURT: In May, was he living in Memphis?
      THE WITNESS: I do not recall that because that was during the transition
      of getting employed, employment.
      ...
      THE COURT: April, did he live in Memphis?
      THE WITNESS: No, sir, he did not.
      THE COURT: Okay. I don‟t – we don‟t have jurisdiction.

                                            3
        Because the Child did not live in Tennessee for six months preceding Father‟s
petition, the magistrate determined that the juvenile court did not have subject matter
jurisdiction and that the child‟s home state was Texas. The magistrate then issued his
findings and recommendations on June 22, 2015,4 finding that Father fraudulently
obtained from the juvenile court a prior order granting him custody of the Child, that all
pending matters in the case should be dismissed for lack of subject matter jurisdiction,
and that all prior orders entered by the juvenile court in the matter should be set aside as
void. The magistrate also assessed against Father Mother‟s attorney‟s fees and expenses
as well as the entirety of the Guardian ad Litem‟s fees. The magistrate‟s findings were
subsequently confirmed as the order of the juvenile court.

        Father moved for a rehearing of his petition before a juvenile court judge. 5 The
rehearing took place on November 16, 2015 before a special judge.6 On November 30,
2015, the special judge entered an order declaring the juvenile court‟s prior order of May
30, 2012 void, denying Father‟s petition to enroll the Texas judgment in Tennessee, and
confirming the magistrate‟s June 22, 2015 order as the decree of the juvenile court.
Specifically, the special judge found that “at the hearing on April 24, 2015, the father
failed to prove” that Tennessee was the Child‟s home state and that “the exhibits entered
in the record are more than adequate to support the magistrate‟s finding that this Court
lacks subject matter jurisdiction to register the Texas decree.” Father appealed the
juvenile court‟s order.

                                                   Issues

        Father presents two issues for review on appeal:

        I.       Whether the trial court erred when it determined that Tennessee did
                 not have subject matter jurisdiction.

        II.      Whether any party can pursue any fees against Father based upon the
                 order entered on June 18, 2015.

4
  The order is signed June 18, 2015, but filed June 22, 2015. For the sake of clarity, we will use June 22,
2015 throughout.
5
  Both Tennessee Code Annotated section 37-1-107(e) and Tennessee Rule of Juvenile Procedure 4(c)(1)
permit any party to request a hearing before a juvenile court judge of certain matters heard by a
magistrate.
6
  The record is wholly devoid of any valid order appointing the special judge. As often seems to be the
case with the Shelby County Juvenile Court, the special judge apparently appointed himself. The order
on the rehearing includes the boilerplate language “The Judge finds it necessary to be absent from holding
Court, and . . . appoints as substitute judge . . .” and is signed by the special judge rather than the juvenile
judge.
                                                         4
          Additionally, this Court raised the following two issues sua sponte:

          I.      Whether the special judge was validly appointed to hear the matter
                  that is now currently on appeal.

          II.     If the special judge was not validly appointed to hear the matter that
                  is now currently on appeal, what effect would that have on the
                  finality and the validity of the judgment appealed.

                                          Standard of Review

       In nonjury cases, this Court‟s review is de novo upon the record of the proceedings
in the trial court, with a presumption of correctness as to the trial court‟s factual
determinations, unless the evidence preponderates against those findings. Tenn. R. App.
P. 13(d); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). The trial
court‟s conclusions of law, however, are afforded no such presumption. Campbell v.
Florida Steel, 919 S.W.2d 26, 35 (Tenn. 1996).

                                                 Analysis

                                                      I.

       Prior to oral argument, this Court sua sponte directed the parties to file
supplemental briefs to set forth the basis on which the special judge exercised his
authority over this case. Only Father filed a supplemental brief.

      While the final order signed by the special judge in this case references Tennessee
Code Annotated section 17-2-122(b),7 the statute providing judges with the authority to
appoint special judges, the record contains no such appointment. As both this Court and

7
    Tennessee Code Annotated section 17-2-122 states that

                   (a) Notwithstanding the provisions of § 16-15-209 or § 17-2-109 or any other
          relevant provision to the contrary, a judge shall have the authority to appoint a special
          judge as provided in this section.
                   (b) Sections 16-15-209 and 17-2-109 and any other relevant provision shall not
          apply where a judge finds it necessary to be absent from holding court and appoints as a
          substitute judge an officer of the judicial system under the judge‟s supervision whose
          duty it is to perform judicial functions, such as a juvenile magistrate, a child support
          magistrate or clerk and master, who is a licensed attorney in good standing with the
          Tennessee supreme court. The judicial officer shall only serve as special judge in matters
          related to their duties as judicial officer.
                                                       5
the Tennessee Supreme Court have noted, in In re M.A.P., No. W2008-01352-COA-R3-
PT, 2009 WL 2003357 (Tenn. Ct. App. July 10, 2009) and its progeny, and Ferrell v.
Cigna Property & Cas. Ins. Co, 33 S.W.3d 731, 739 (Tenn. 2000), respectively, failure to
properly appoint a special judge is procedural error. Despite a strongly worded dissent
from Judge Stafford, this Court, in In re M.A.P., determined that, “even if the proper
procedures are not followed under the statute, the special judge‟s decision will be binding
on the parties if he is acting as a de facto judge, i.e., in good faith under color of right.”
In Re: M.A.P., 2009 WL 2008357, at *13 n.11 (citations omitted). Relying on In re
M.A.P., Father notes that the special judge‟s “authority was not challenged by any of the
parties, and there is nothing in the record indicating that [the special judge] operated in
bad faith, and therefore, [the special judge] acted as de facto judge, and the appeal is
properly before this [c]ourt.” Despite this Court‟s criticism of the Juvenile Court‟s
method of appointing special judges in 2009 in In re M.A.P., the practice appears to have
endured. However, given Father‟s acquiescence to the practice and the outcome
discussed herein, we proceed to address the issues raised by Appellant on appeal.

                                             II.

       Father‟s first assignment of error concerns whether the trial court erred when it
determined that Tennessee did not have subject matter jurisdiction over the child custody
issues in this case. Having reviewed the record and the juvenile court‟s conclusions of
law, we now conclude that the juvenile court did not err in finding that Tennessee does
not have subject matter jurisdiction in this case.

        Father first argues that because subject matter jurisdiction was not challenged after
the juvenile court magistrate‟s May 30, 2012 order, the issue is now waived. While
personal jurisdiction and venue, among others, can be waived, “[s]ubject matter
jurisdiction, on the other hand, cannot be waived, because it is the basis for the court‟s
authority to act.” Meighan v. U.S. Sprint Commc’ns Co., 924 S.W.2d 632, 639 (Tenn.
1996). As noted by the juvenile court magistrate in the April 24, 2015 hearing, “As we []
lawyers know, subject matter jurisdiction either exist[s] [or] does not exist. It can‟t be
waived, it can‟t be conferred by the parties.”

        Next, Father argues in his brief that the juvenile court magistrate “had no authority
to set aside prior orders not before him, after they were entered, and not appealed, after
being decided based off the same evidence in [sic] he interpreted differently.” Father‟s
perplexing argument apparently relies on the case of Cumberland Bank v. Smith, 43
S.W.3d 908 (Tenn. Ct. App. 2000). In his brief, Father cites Cumberland: “[A]
judgment is not subject to collateral attack for mere errors or irregularities committed by
the court in the exercise of its jurisdiction.” Id. at 910. However, the very next sentence
of Cumberland reads “„Errors other than lack of jurisdiction render the judgment merely
                                              6
voidable . . . .‟” Id. (quoting Cook v. Cameron, 733 S.W.2d 140 (Tex. 1987)) (emphasis
added). Father‟s argument that the juvenile court magistrate acted improperly in
addressing subject matter jurisdiction is wholly devoid of merit.

        Next, Father argues that he met his burden of proof to show that Tennessee had
subject matter jurisdiction. In support of his argument, Father misquotes the juvenile
court special judge‟s November 30, 2015 order. In his brief, Father characterizes the
order as stating: “Specifically, the father was to show that the child lived in Tennessee at
the time of the proceeding, „or,‟ 6 months prior to the filing of the father‟s initial
petition.” Based on that characterization, Father contends that “whether [the Child] lived
in Tennessee on the day of the proceeding on April 24, 2015, that [sic] was uncontested
fact by all parties.” However, the actual order employs the statutorily defined term
“home state” rather than “lived.” Whether or not Father realizes it, the Child‟s “home
state” for purposes of the UCCJEA and where the Child physically resided on the day the
action commenced are legally distinct concepts. The proof in the record is abundantly
clear; Tennessee was not the Child‟s home state on the day of the proceeding or within
the six months prior to Father‟s initial petition. Accordingly, we conclude that the
juvenile court did not err in finding that Tennessee does not have subject matter
jurisdiction in this case.

       Lastly, counsel for Father, at oral argument, argued that Father was effectively
denied due process by the special judge‟s decision to not hear additional evidence during
the re-hearing. Father did not properly raise this as an issue on appeal. In his brief,
Father devotes two sentences, without supporting case citation, to due process near the
end of his argument that the court reached the incorrect legal conclusion with respect to
subject matter jurisdiction. “„Courts have consistently held that issues must be included
in the Statement of Issues Presented for Review required by Tennessee Rules of
Appellate Procedure 27(a)(4). An issue not included is not properly before the Court of
Appeals.‟” Bunch v. Bunch, 281 S.W.3d 406, 410 (Tenn. Ct. App. 2008) (quoting
Hawkins v. Hart, 86 S.W.3d 522, 531 (Tenn. Ct. App. 2001)). Furthermore,

       [i]t is not the role of this Court to analyze every ruling by the trial court on
       remand just in case the appellant intended to challenge it on appeal.
       “[J]udges are not like pigs, hunting for truffles” that may be buried in the
       record, Flowers v. Bd. of Professional Responsibility, 314 S.W.3d 882, 899
       n.35 (Tenn. 2010) (citation omitted), or, for that matter, in the parties‟
       briefs on appeal.

Cartwright v. Jackson Capital Partners, L.P., 478 S.W.3d 596, 615-16 (Tenn. Ct. App.
2015) (citing Coleman v. Coleman, No. W2011-00585-COA-R3-CV, 2015 WL 479830,
at *9 (Tenn. Ct. App. Feb. 4, 2015)). Finally, our supreme court has clearly stated that
                                              7
“an issue may be deemed waived when it is argued in the brief but it is not designated as
an issue in accordance with Tenn. R. App. P. 27(a)(4).” Hodge v. Craig, 382 S.W.3d
325, 335 (Tenn. 2012) (citing ABN AMRO Mortg. Grp., Inc. v. S. Sec. Fed. Credit Union,
372 S.W.3d 121, 132 (Tenn. Ct. App. 2011); Childress v. Union Realty Co., 97 S.W.3d
573, 578 (Tenn. Ct. App. 2002)). Here, Father failed to raise this issue in his Statement
of Issues Presented for Review and instead buried a two sentence reference to the issue
within his appellate brief. Accordingly, we must conclude that Father waived any issues
related to due process.

                                            III.

       Father‟s second assignment of error concerns whether any party can pursue any
fees against the Father based on the order entered by the juvenile court special judge on
June 22, 2015. Put simply, Father argues that Tennessee Rule of Juvenile Procedure
4(c)(1) entitled him to a de novo review on re-hearing and that the juvenile court special
judge heard no argument or testimony on either the fraud or fees issues and, therefore,
could not and did not include them in his order. For her part, Mother offers no argument
on this issue and conceded at oral argument that the order being appealed did not provide
for fees.

       The record in this case indicates that the special judge conducted his review of the
magistrate‟s decision de novo on the record after hearing argument from counsel. The re-
hearing was not a full evidentiary hearing. In fact, the special judge heard no testimony
from either of the parties in this matter. Further, the record reflects that there was no
argument regarding the issues of fraud or attorney‟s and guardian ad litem fees. The
special judge similarly made no findings with respect to whether Father committed fraud
or whether Father should pay Mother‟s or the guardian ad litem‟s fees. When asked
during the hearing whether the forthcoming order would include the issue of the guardian
ad litem‟s past fees, the special judge stated, “No. Since I didn‟t have any argument on
that.”

        The final order appealed in this case is the order of the juvenile court filed by the
special judge after Father‟s requested re-hearing. Father‟s decision to appeal this issue
apparently stems from a statement in the final order confirming “the magistrate‟s order of
June 18, 2015 . . . as the decree of this Court.” However, the final order does not include
findings or conclusions with respect to the issues of fraud or fees. Furthermore, our
review of the transcript demonstrates the special judge‟s clear intent to not make a ruling
with respect to the fraud issue or to fees. Accordingly, we conclude that there has been
no finding of fraud and that Father has not been ordered to pay fees.



                                             8
                                       Conclusion

        For the foregoing reasons, the judgment of the juvenile court is affirmed. Costs of
this appeal are taxed to the Appellant, Tracey B., and his surety, for which execution may
issue if necessary.



                                                 _________________________________
                                                 BRANDON O. GIBSON, JUDGE




                                            9